DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 9/3/2021.
Claims 1-4 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 9/3/2021, 9/3/2021, 3/2/2022, 3/10/2022, 4/11/2022, and 7/15/2022 have been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,153,827 in view of Nishio (USPAN 2013/0336201).
 	Consider claims 1 and 4 of the instant application, U.S. Patent No. 11,153,827 discloses all of the features of these claims (see the correspondence table below), but does not disclose that an input apparatus accepts an input, wherein the PUSC contains information based on the input. 
 	Nishio teaches an input apparatus accepts an input, wherein the PUSC contains information based on the input (see paragraph 67: the signal inputted from receiving section 108 contains uplink PUSCH data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 11,153,827 and combine it with the noted teachings of Nishio. The motivation to combine these references is to provide a transmission and reception method without wasting radio resources and performing carrier aggregation (see paragraph 31 of Nishio).

Instant Application
U.S. Patent No. 11,153,827
1. An apparatus comprising: a communication module that comprises: a transmitter that carries out an uplink transmission of an uplink shared channel (physical uplink shared channel (PUSCH)); and a processor that controls a transmission power used in the uplink transmission based on: a value that is calculated based on a number of resource blocks of the uplink transmission and one of a plurality of numerologies having different subcarrier spacings, and a transmission power command (TPC) included in a downlink control information (DCI) format, wherein information about the one of the plurality of numerologies is received via higher layer signaling; and an input apparatus that accepts an input, wherein the PUSCH contains information based on the input.

4. A system comprising an apparatus and a base station, wherein the apparatus comprises: a communication module that comprises: a transmitter that carries out an uplink transmission of an uplink shared channel (physical uplink shared channel (PUSCH)); and a processor that controls a transmission power used in the uplink transmission based on: a value that is calculated based on a number of resource blocks of the uplink transmission and one of a plurality of numerologies having different subcarrier spacings, and a transmission power command (TPC) included in a downlink control information (DCI) format, wherein information about the one of the plurality of numerologies is received via higher layer signaling; and an input apparatus that accepts an input, wherein the PUSCH contains information based on the input, and the base station comprises: a transmitter that transmits the information about the one of the plurality of numerologies to the apparatus by the higher layer signaling; and a receiver that receives from the apparatus the PUSCH.

1. A terminal comprising: a transmitter that carries out an uplink transmission of at least one of an uplink shared channel (physical uplink shared channel (PUSCH)), an uplink control channel (physical uplink control channel (PUCCH)), and a sounding reference signal (SRS); and a processor that controls a transmission power used in the uplink transmission based on: a value that is calculated based on a number of resource blocks of the uplink transmission and one of a plurality of numerologies having different subcarrier spacings, and a transmit power control (TPC) command included in a downlink control information (DCI) format, wherein information about the one of the plurality of numerologies is received via higher layer signaling.


4. A system comprising a terminal and a base station, wherein the terminal comprises: a transmitter that carries out an uplink transmission of at least one of an uplink shared channel (physical uplink shared channel (PUSCH)), an uplink control channel (physical uplink control channel (PUCCH)), and a sounding reference signal (SRS); and a processor that controls a transmission power used in the uplink transmission based on: a value that is calculated based on a number of resource blocks of the uplink transmission and one of a plurality of numerologies having different subcarrier spacings, and a transmit power control (TPC) command included in a downlink control information (DCI) format, wherein information about the one of the plurality of numerologies is received via higher layer signaling, and the base station comprises: a transmitter that transmits the information about the one of the plurality of numerologies to the terminal by the higher layer signaling; and a receiver that receives from the terminal the at least one of the PUSCH, the PUCCH, and the SRS.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (USPAN 2019/0159138). For example, see figure 11, paragraphs 5-7 and 68-72: controlling uplink transmission power via a calculated transmission power that can be allocated up to a maximum transmission power.
Nory (USPAN 2018/0049204). For example, see figure 5 and paragraphs 58-63: transmitting information about a plurality of numerologies via higher layer signaling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412